PD-0800&0801-15
           PD-0800&0801-15                       COURT OF CRIMINAL APPEALS
                                                                  AUSTIN, TEXAS
                                                 Transmitted 6/29/2015 5:21:30 PM
                                                    Accepted 7/1/2015 1:36:55 PM
                 NO.   PD-_______________                          ABEL ACOSTA
                                                                           CLERK

 TO THE COURT OF CRIMINAL APPEALS OF TEXAS



             Quinn Ford Jr., Appellant
                         v.
           The State of Texas, Appellee



                       ***************

APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

                       ***************

            FROM THE COURT OF APPEALS

     SECOND APPELLATE DISTRICT OF TEXAS

                   FORT WORTH, TEXAS

     NO.    02-14-00176-CR, 02-14-00177-CR


                TARRANT COUNTY
       TRIAL COURT NO. 1267457, 1267459




                                           R. Scott Walker
                                      STATE BAR # 24004972
                                    222 W. Exchange Avenue
  July 1, 2015                        Fort Worth, TX 76164
                                            (817) 478-9999
                                  (817) 977-0163 FACSIMILE
                                    scott@lawyerwalker.com
                                    Attorney for Appellant

                              1
   IDENTITY OF TRIAL JUDGE, PARTIES, AND COUNSEL

    The following is a complete list of all
parties, as well as the names and addresses of all
counsel.

Trial Judge:             Honorable Everett Young

Appellant:               Quinn Ford, Jr.

Trial Counsel:           Edward E. Castillo
                         Attorney at Law
                         2101 Moneda St.
                         Fort Worth, Texas 76117

                         Michael P. Garcia
                         Attorney at Law
                         6207 Airport Freeway
                         Fort Worth, Texas 76117

Appellate Attorney for   R. Scott Walker
Appellant:               Attorney at Law
                         222 W. Exchange Avenue
                         Fort Worth, Texas 76164

Appellee:                The State of Texas

Trial Attorney for       Colin T. McLaughlin, &
Appellee:                James R. Hudson
                         Tarrant County Assistant
                         District Attorneys
                         401 W. Belknap,
                         Fort Worth, Texas 76196

Appellate Attorney for   Sharen Wilson
Appellee:                Tarrant County
                         District Attorney
                         401 W. Belknap,
                         Fort Worth, Texas 76196




                         2
                 TABLE OF CONTENTS
                                               PAGE
IDENTITY OF TRIAL JUDGE, PARTIES, AND COUNSEL . . 2

TABLE OF CONTENTS. . . . . . . . . . . . . . . .   3

INDEX OF AUTHORITIES   . . . . . . . . . . . . . . 4

STATEMENT DECLINING ORAL ARGUMENT. . . . . . . .   4

STATEMENT OF THE CASE . . . . . . . . . . . . . . 5

STATEMENT OF PROCEDURAL HISTORY OF THE CASE. . .    6

QUESTIONS PRESENTED . . . . . . . . . . . . . . . 5

ARGUMENT QUESTION NUMBER ONE (THE TRIAL JUDGE

ERRED BY ADMITTING EVIDENCE OF A PRIOR BAD ACT).    6

ARGUMENT QUESTION NUMBER TWO   (The evidence was

insufficient to prove that Appellant was guilty

of evading arrest in a vehicle) . . . . . . . .    14

PRAYER . . . . . . . . . . . . . . . . . . . . . 17

CERTIFICATE OF SERVICE . . . . . . . . . . . . . 18

CERTIFICATE OF COMPLIANCE . . . . . . . . . . .    18




                          3
               INDEX OF AUTHORITIES

                       CASES

Jackson v. State,
    17 S.W.3d 664 (Tex.Crim.App., 2000) . . . .   15

Jackson v. Virginia,
    443 U.S. 307 (1979) . . . . . . . . . . . .   15

Montgomery v. State,
    810 S.W.2d 372 (Tex.Crim.App. 1990)   . 6, 7, 10

State v. Beechum,
    582 F.2d 898 (US Ct. App. 5th Cir. 1978).12, 13


                     STATUTES

Texas Penal Code,
    §38.04 (Vernon 1984) . . . . . . . . . . . . 15

Texas Rules of Evidence,
    §403 (Vernon 1984) . . . . . . . . . . . 12, 16


         STATEMENT DECLINING ORAL ARGUMENT

    Oral argument of this case is not requested on

behalf of Appellant, and is hereby waived.




                         4
    All references to Texas statutes, rules, etc.
are references to the latest edition published by
West Publishing Company, unless otherwise
indicated.


QUINN FORD, JR., Appellant-Applying for Review

V.

THE STATE OF TEXAS, Appellee



                     ************

     APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

                     ************

TO THE HONORABLE COURT OF CRIMINAL APPEALS OF

TEXAS:

                 STATEMENT OF THE CASE
      This appeal has resulted from a criminal
prosecution for aggravated assault and evading
arrest.   On April 21, 2014, Appellant, Quinn Ford,
Jr., pled not guilty to the second degree offense
of aggravated assault and the third degree offense
of evading arrest.   On April 23, 2014, after
evidence was presented, the jury found Quinn Ford,
Jr. guilty.    The jury set punishment at 12 years
confinement.   (C.R., Vol.1 p.56).



                           5
    STATEMENT OF PROCEDURAL HISTORY OF THE CASE

    The Court of Appeals rendered its decision and

delivered its written non-published memorandum

opinion on May 28, 2015.    The deadline for filing a

Petition for Discretionary Review is June 29, 2015.

                QUESTIONS PRESENTED
    (1)Whether the trial judge erred by admitting
evidence of a prior bad act.    R.R. Vol. 3, p. 9-39.

    (2)Whether the evidence was legally sufficient
to prove that Quinn Ford was guilty of evading
arrest in a vehicle.    R.R. Vol. 3, p. 114-123.
           ARGUMENT QUESTION NUMBER ONE

    APPLICABLE LAW:     The trial judge erred by

admitting evidence of a prior bad act.    Finding

prior bad act evidence to be relevant is the first

step in a trial court’s determination of whether

the evidence should be admitted before the jury.

Relevant evidence means evidence having any

tendency to make the existence of any fact that is

of consequence to the determination of the action

more probable or less probable than it would be

without the evidence.    Montgomery v. State, 810

                           6
S.W.2d 372, 375 (Tex.Crim.App. 1990).      If the trial

court finds that the evidence is relevant, then the

trial court is to consider whether the evidence is

admissible under Tex. Rules of Evidence 403.       If

the probative value of the evidence is

substantially outweighed by the danger of unfair

prejudice, the evidence is to be excluded.

Montgomery v. State, 810 S.W.2d 372, 377

(Tex.Crim.App. 1990).

                        Analysis

    The Court of Appeals opinion states that

evidence showing that the Complainant “fled to

SafeHaven” could not have constituted a prior bad

act of Appellant separate and apart from the

threats that allegedly were made at the time

Complainant went to SafeHaven, and that such

evidence could not have harmed Appellant.      Neither

of these propositions is supported by the record.

    The trial judge clearly erred by admitting

evidence of a prior bad act.       Immediately prior to

trial, Defense Counsel presented three oral motions

in limine, the third of which related to any prior
                           7
bad acts of Appellant that may be offered in the

guilt/innocence phase of trial.   Counsel for the

State responded by asking to make an offer of

proof.   The prosecutor stated that he intended to

solicit testimony from Ms. Ford that three days

prior to the offense, she had moved from the home,

where she and Mr. Ford lived, to ‘SafeHaven,’ due

to domestic problems in the home, without

specifically stating the nature of the domestic

problems.   As noted by Defense Counsel, it is

common knowledge that ‘SafeHaven’ is a home for

battered women.   (R.R. Vol. 3, p. 12, lines 9-10).

There is no doubt that allowing the testimony would

make it clear to the jury that Ms. Ford was a

battered woman and that Mr. Ford had assaulted her

in some way about three days prior to the incident

in question.   The fact that the prosecutor brought

this up in response to Defense Counsel’s Motion in

Limine on prior bad acts indicates that even the

prosecutor believed it was evidence of a prior bad

act.   During the discussion on the Motion in

Limine, Defense Counsel objected on relevance
                          8
grounds, (R.R. Vol. 3, p. 12, lines 14-18), 404(b)

grounds, (R.R. Vol. 3, p. 10, lines 1-3), and 403

grounds, (R.R. Vol. 3, p. 12, lines 11-13).     During

the trial, when the evidence was presented, Defense

Counsel renewed his objection and was given a

running objection by the trial judge.    (R.R. Vol.

3, p. 39, lines 1-7).

    After the discussion on the oral Motion in

Limine, the trial judge ruled that he would allow

the State to solicit testimony that, due to a

domestic situation, Ms. Ford had moved to

‘SafeHaven,’ in effect, overruling Defense

Counsel’s motion.    Therefore, the evidence

indicating that Mr. Ford assaulted his wife three

days prior to the incident in question was allowed

into evidence.    The ruling was erroneous.    It

should also be noted that the prosecution went

beyond the judge’s ruling by stating multiple

times, in front of the jury, that Ms. Ford fled to

‘SafeHaven.’     (R.R. Vol. 3, p. 39, lines 9-10),

(R.R. Vol. 4, p.38, Lines 22-23).    At one point,

Ms. Ford and the prosecutor even referred to
                            9
‘SafeHaven’ as ‘the shelter’.   (R.R. Vol. 3, p. 50,

line 23-25).

    Saying Ms. Ford ‘fled,’ instead of moved, is

even a stronger implication that Quinn Ford must

have assaulted Ms. Ford in some way.   There is no

doubt that these statements constituted evidence of

a prior bad act.

    As previously mentioned, Defense Counsel

objected on relevance grounds. (R.R. Vol. 3, p. 12,

lines 14-18).   Ms. Ford moved to ‘SafeHaven’ three

days prior to the incident in question.   Therefore,

the assault that caused her to move happened at

least three days prior to the incident in question.

The only relevance would be to show bad character

of the defendant and that he acted in conformity

therewith on the day of the offense.      However,

any evidence that has any tendency to make the

existence of any fact that is of consequence to the

determination of the action more probable or less

probable than it would be without the evidence is

relevant.   Montgomery v. State, 810 S.W.2d 372, 375

(Tex.Crim.App. 1990).   The assaultive behavior that
                          10
is implicit in the use of the word ‘SafeHaven,’

would certainly make it more likely that Mr. Ford

was guilty of the Aggravated Assault offense that

allegedly occurred three days later.   Therefore,

Appellate Counsel concedes that the evidence was

legally relevant.    In fact, it is so relevant that

it is very likely that without the evidence, Quinn

Ford would have been found not guilty.

    The State may argue that the contested evidence

is actually contextual same transaction evidence.

However, the evidence in question is not contextual

same transaction evidence.      As pointed out by

Defense Counsel (R.R. Vol. 3, p. 12, lines 5-13),

that argument simply does not hold water.    The wife

could have simply stated that she had moved out of

the house, without mentioning ‘SafeHaven.’   The

evidence was not in any way necessary to put the

events in context.   The trial judge abused his

discretion by allowing the ‘SafeHaven’ language.

    Also, Defense Counsel objected to the evidence

under Rule 403. (R.R. Vol. 3, p. 12, lines 11-13).


                           11
Rule 403 States:

    Although relevant, evidence may be excluded if
    its probative value is substantially outweighed
    by the danger of unfair prejudice, confusion of
    the issues, or misleading the jury, or by
    considerations of undue delay, or needless
    presentation of cumulative evidence.   TRE 403.


The probative value which is compared to the unfair

prejudice is the probative value that relates to

the permissible purpose.    United States v. Beechum

582 F.2d 898, 914 (US Ct. App. 5th Cir. 1978).    In

this case, the permissible purpose is to put the

events on the day of the offense in context.     The

prosecution argued that the ‘SafeHaven’ language

was necessary to put the events in context, and

without the language, it would not make any sense

to the jury about what was going on.   (R.R. Vol. 3,

p. 10-11).   Again, this argument is absurd.    Ms.

Ford could say that she moved out three days

earlier without mentioning ‘SafeHaven.’   That would

make perfect sense.   Therefore, the probative value

of the ‘SafeHaven’ language is miniscule at best.

In contrast, the danger of unfair prejudice is

enormous.    Telling the jury that Quinn Ford
                           12
committed an offense against the same victim three

days earlier is extremely prejudicial.   The Fifth

Circuit pointed out in Beechum that one of the

dangers inherent in the admission of extrinsic

offense evidence is that the jury may convict the

defendant not for the offense charged, but for the

extrinsic offense.   The opinion further states that

this danger is particularly great when the

extrinsic activity was not the subject of a

conviction, and the jury may feel that the

defendant should be punished for that activity even

if he is not guilty of the offense charged.     United

States v. Beechum 582 F.2d 898, 914 (US Ct. App. 5th

Circuit, 1978).   The concerns in Beechum outline

precisely the unfair prejudice created in the

instant case by using the ‘SafeHaven’ language.

Also, the reason the evidence is relevant in the

first place is that evidence of a domestic offense

against the same victim three days before the

charged offense certainly makes the jury believe it

is more likely that Quinn Ford committed the

offense in which he is charged.   The prejudice is
                          13
certainly unfair and greatly outweighs the

miniscule probative value.     The trial judge erred

in admitting the evidence.     For these same reasons,

it is obvious the error was harmful.    It is very

possible the jury would have voted not guilty had

this evidence been excluded.

             ARGUMENT QUESTION NUMBER TWO

    APPLICABLE LAW:   (legal sufficiency): The

evidence was legally insufficient to prove that

Quinn Ford was guilty of evading arrest in a

vehicle.   In general, the test for determining

legal sufficiency requires the Appellate Court to

review all the evidence in the light most favorable

to the verdict and determine whether any rational

trier of fact could have found the essential

elements of the crime ‘beyond a reasonable doubt.’

Jackson v. Virginia, 443 U.S. 307, 319, (1979);

Jackson v. State, 17 S.W.3d 664 (Tex.Crim.App.

2000).

    In order for one to be convicted of evading

arrest, he or she must intentionally flee from a


                          14
person he knows is a peace officer or federal

special investigator attempting lawfully to arrest

or detain him.   (Texas Penal Code §38.04)   There is

no definition of ‘flee’ in the Texas Penal Code,

but the commonly used definition is to try to

escape by running away.

                        ANALYSIS

    The Court of Appeals opinion states that while

there is very little law that delineates what does

or does not constitute “intentionally” fleeing from

a peace officer, it does not appear that speed is a

consideration in making the determination.       Speed,

as well as all the other facts relating to the

incident should certainly be considered when

determining whether a person “intentionally” flees

from a peace officer.    Any and all cases that hold

otherwise should be overruled.     This area of the

law certainly needs clarification from this

Honorable Court.

    The evidenc, in the instant case was legally

insufficient to establish that Quinn Ford was

guilty of evading arrest or detention.     The
                           15
evidence showed that when officers attempted to

stop the vehicle, Mr. Ford, at a reasonable rate of

speed, drove around the block and stopped his

vehicle in his driveway.    He immediately told

police that he did so in order to prevent his car

from being towed.   (R.R. Vol. 3, p. 118-123).

The statute requires that a defendant must

intentionally flee from officers.    Quinn did not

intentionally flee.   He simply drove around the

block, stopped, and told the officers that he did

not want to get his car towed.     He did not violate

the statute.    When the prosecutor asked the police

officer what his opinion was as to whether Mr. Ford

was attempting to flee, his response was, “I mean,

I feel that, you know, with us being uniformed

police officers having a marked vehicle and we were

trying to – we were trying to effect a stop and he

continued to drive away from us, that he was

evading.”   (R.R. Vol. 3, p. 114).   It is obvious

that the officer believed that if the detainee does

not stop immediately, he or she is guilty of

evading.    That is not the law.   The person must be
                           16
fleeing or trying to get away.   The evidence is

insufficient to show that Quinn Ford was guilty of

evading arrest in a vehicle.

                     PRAYER
    WHEREFORE, PREMISES CONSIDERED, Quinn Ford,
Jr., Appellant, prays that this petition be
granted, the case be reversed, or for whatever
other relief he has shown himself entitled.



                     Respectfully Submitted,
                     s/Scott Walker
                     _________________________
                     By: Scott Walker
                     Attorney for Appellant
                     222 W. Exchange Avenue
                     Fort Worth, Texas 76164
                     (817) 478-9999
                     (817) 977-0163 FAX
                     scott@lawyerwalker.com
                     State Bar No. 24004972




                         17
              CERTIFICATE OF SERVICE
    A copy of this petition was served by first
class mail to the Office of Criminal District
Attorney, Tarrant County Courthouse, 401 W.
Belknap, Fort Worth, Texas 76196 and to the State
Prosecuting Attorney at P.O. Box 12405, Austin,
Texas 78711 on the 30th day of June, 2015.

                              /s/ R. Scott Walker
                              R. SCOTT WALKER


             CERTIFICATE OF COMPLIANCE
    I certify that this document complies with the
length requirements as set forth by the Texas Rules
of Appellate Procedure in that this document
contains 2734 words, and that the document is in 14
point type.

                              /s/ R. Scott Walker
                              R. SCOTT WALKER




                         18
APPENDIX




    19
                       COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00176-CR
                            NO. 02-14-00177-CR


QUINN FORD, JR.                                                 APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

         FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NOS. 1267457D, 1267459D

                                  ----------

                       MEMORANDUM OPINION 1

                                  ----------

     A jury convicted Appellant Quinn Ford, Jr. of aggravated assault and

evading arrest or detention using a vehicle, charged in separate indictments.

The jury assessed his punishment at twelve years’ and two years’ confinement,

respectively. The trial court sentenced him accordingly. Appellant brings two


     1
      See Tex. R. App. P. 47.4.
issues on appeal, challenging the admission of evidence of a prior bad act and

the sufficiency of the evidence of evading arrest in a vehicle. Because we hold

that the trial court did not reversibly err, we affirm the trial court’s judgments.

Brief Facts

      Complainant testified that Appellant, who was her husband at the time of

the incident, intentionally struck her vehicle, with her inside it, with his car while

traveling at speeds of up to forty miles per hour. Three days before the incident,

she had moved from their home to SafeHaven because of marital issues. She

did not take the couple’s three children with her when she left, and after a couple

of days, Appellant dropped the children off with Complainant’s sister. Appellant

had dropped the children off with only the clothes they were wearing, so when he

called Complainant the next day to tell her to come to the house to pick up the

children’s clothes or he would destroy them, she agreed to do so.

      Complainant asked Appellant to put the clothes outside, but he refused, so

she went inside the house upon her arrival. The clothes were not inside the

house, and Appellant explained that he had wanted her to come inside the house

so they could talk.       He hugged her, put her on his lap, and spoke of

reconciliation.   They eventually engaged in sexual intercourse, and when

Appellant said he was hungry, Complainant drove the two of them to a pizza

restaurant.

      Complainant testified that she was afraid of Appellant. She believed that

she could not get away from Appellant and tried to appease him, agreeing to


                                           2
reconcile with him. When they returned to the house, Appellant became angry

when she refused to get out of the car. He punched and kicked the dashboard,

cracked the windshield with a Snapple bottle, and threatened to kill her. She

turned off the ignition and pretended to get out of the car. Appellant got out of

the car, and when he closed his door, Complainant locked the doors and started

the car. As she was trying to drive away, Appellant ran around the car and threw

the bottle at the driver’s side window, shattering the bottle. Complainant drove

off, and Appellant chased her in his car, trying to block her car with his. Rather

than going to SafeHaven, she went to the police station, calling ahead so officers

could meet her in the parking lot. As she pulled into the parking lot, Appellant

swerved around her, hit her car on the passenger side, and fled. The police

broadcast instructions for other officers to go after him, assuming that he was

heading home.

      Two officers saw Appellant near his house.         They followed him and

engaged their lights and sirens. Appellant continued driving until he reached his

house and pulled into his driveway. They placed him under arrest, and he told

the officers that he had not stopped because he did not want his car towed.

Evidence of Prior Bad Act

      In his first issue, Appellant argues that the trial court reversibly erred by

admitting evidence that Complainant was living at SafeHaven, a shelter for

battered women, because that was evidence of a prior bad act. He raised his




                                        3
objection in a motion in limine, which was overruled, and again when the

evidence was offered. He was also granted a running objection to the evidence.

      In support of his argument, he points out that the prosecutor stated

“multiple times, in front of the jury, that [Complainant] fled to ‘SafeHaven.’”

Appellant also notes that the prosecutor referred to “SafeHaven” as “the shelter.”

Appellant concedes that the evidence was relevant, although at trial one of the

objections was to relevance, but argues that the State provided no rule 404(b)

notice of the extraneous bad act, although he had made a proper request before

trial. He also concedes that there is no such request in the record. He also

candidly concedes that the State provided “timely notice prior to trial that it would

offer evidence of the prior threats which allegedly occurred three days before the

incident in question.” He argues, however, that although the State’s notice lists

twenty-eight separate prior bad acts, “there is no notice of the evidence offered at

trial, being that [Complainant] fled to ‘SafeHaven’ three days prior to the incident

in question.”

      We frankly cannot understand how Complainant’s fleeing to SafeHaven

three days before the events alleged as the offenses at bar is a bad act of

Appellant separate and apart from the threats that allegedly were made at the

time Complainant went to SafeHaven.          Even if it could be construed as a

separate bad act of Appellant and even if we found its admission erroneous, we

fail to understand how Appellant could have been harmed. Appellant does not

allege constitutional error.   We would therefore apply the standard of review


                                         4
required for nonconstitutional error, disregarding it if it did not affect Appellant’s

substantial rights. 2   A substantial right is affected when the error had a

substantial and injurious effect or influence in determining the jury’s verdict. 3

Conversely, an error does not affect a substantial right if we have “fair assurance

that the error did not influence the jury, or had but a slight effect.” 4 Complainant

testified that she had left her home and her children because she was afraid of

Appellant. She testified to the prior acts of misconduct of which Appellant had

notice. If the trial court erred by admitting evidence that Complainant went to

SafeHaven, a shelter, which we do not hold, then any such error would have

been harmless beyond a reasonable doubt in light of the evidence admitted

showing Complainant’s fear of Appellant and his prior acts of misconduct. We

overrule Appellant’s first issue.

Evading Arrest or Detention

      In his second issue, Appellant argues that the evidence is insufficient to

prove his guilt of evading arrest with a vehicle because he did not flee. He

alleges that he merely drove around the block and pulled into his driveway so his


      2
       See Tex. R. App. P. 44.2(b); Williams v. State, 958 S.W.2d 186, 194 (Tex.
Crim. App. 1997).
      3
      King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997) (citing
Kotteakos v. United States, 328 U.S. 750, 776, 66 S. Ct. 1239, 1253 (1946)).
      4
       Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App. 2001); Johnson v.
State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998).



                                          5
car would not be towed. A person commits the offense of evading arrest or

detention with a vehicle if, using a vehicle, he “intentionally flees from a person

he knows is a peace officer or federal special investigator attempting lawfully to

arrest or detain him.” 5 There is very little law on this issue that arises from similar

facts. Our sister courts have held that failing to submit to an officer’s show of

authority is sufficient to satisfy the elements of evading arrest. 6            Speed

apparently is not a consideration in determining whether a person is guilty of

evading arrest.     Even crawling away from a police officer has been seen to

constitute evading arrest. 7

         In reviewing the evidence for sufficiency, we consider the evidence in the

light most favorable to the verdict to determine whether any rational trier of fact

could have found the essential elements of the crime beyond a reasonable

doubt. 8 Applying the appropriate standard of review, we hold that the jury as trier

of fact rationally could have found the elements of the crime of evading arrest or

detention with the use of a vehicle beyond a reasonable doubt if they believed

         5
         Tex. Penal Code Ann. § 38.04 (West Supp. 2014).
         6
        See Lopez v. State, 415 S.W.3d 495, 497 (Tex. App.—San Antonio 2013,
no pet.); Horne v. State, 228 S.W.3d 442, 446 (Tex. App.—Texarkana 2007, no
pet.); Mayfield v. State, 219 S.W.3d 538, 541 (Tex. App.—Texarkana 2007, no
pet.).
         7
         Leos v. State, 880 S.W.2d 180, 184 (Tex. App.—Corpus Christi 1994, no
pet.).
         8
         Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S. Ct. 2781, 2789 (1979).



                                           6
that, after the officers engaged their lights and sirens, Appellant continued driving

instead of pulling over at the earliest possible moment on the residential street.

We overrule Appellant’s second issue.

Conclusion

      Having overruled Appellant’s two issues, we affirm the trial court’s

judgments.




                                                    /s/ Lee Ann Dauphinot
                                                    LEE ANN DAUPHINOT
                                                    JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




                                         7
                               COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00176-CR

Quinn Ford, Jr.                           §    From the 297th District Court

                                          §    of Tarrant County (1267457D)

v.                                        §    May 28, 2015

                                          §    Opinion by Justice Dauphinot

The State of Texas                        §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot